WILLIAMS, Judge.
This is an appeal from defendant Richard Smith’s conviction of armed robbery in violation of La.R.S. 14:64. Defendant was found guilty as charged and sentenced to 25 years at hard labor without benefit of parole, probation or suspension of sentence.
The testimony adduced at trial showed that on January 25, 1982 Sheila West, an employee of D.H. Holmes in the Lake Forest Shopping Center, was robbed at gunpoint by two men. Mrs. West was entering her apartment when she was approached by a man, whom she positively identified as defendant. He threatened her with a gun and demanded her purse and jewelry. She handed these items to the man. A second man, who was never apprehended, joined defendant, and they forced her to allow them to enter her apartment. She was told to sit “with her face down” on a bed while the robbers ransacked her apartment. They then demanded her car keys and left. The victim later discovered that her car was missing, as well as various items from her apartment, including binoculars, headphones and leather coats. None of the items stolen were recovered.
On February 10, 1982, the victim was working at the Ticketmaster outlet in Holmes, Lake Forest. She recognized the defendant when he approached her to buy tickets to a concert. She noticed that he was wearing an identification card from Lutheran Homes, a nursing home, and noted that the name on the card was Smith. She relayed this information to the police, who arrested defendant. The victim later identified the defendant in a photographic lineup.
*849At trial, defendant introduced testimony from three witnesses who claim that he was talking on the telephone from 5 o’clock to 9 o’clock the evening that the crime occurred.
The defense has requested that we review the record for errors patent. La. Const, art. 1, § 19 (1974). Defendant has made no formal assignments of error.
We have reviewed the record on appeal, and find no errors patent.
Furthermore, we have also reviewed the record to determine whether sufficient evidence of the essential elements of armed robbery was introduced at trial. See State v. Graham, 422 So.2d 123 (La.1982). After viewing evidence presented at trial in the light most favorable to the prosecution, we find that the state has proved the essential elements of armed robbery beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
For the foregoing reasons defendant’s conviction and sentence are AFFIRMED.
AFFIRMED.